— Order unanimously affirmed without costs. Memorandum: Special Term properly denied the city’s motion for summary judgment. Since the arrest warrant was ambiguous on its face, the police were required to use due diligence and reasonable care to verify whether plaintiff was in fact the person intended to be arrested and the only person to whom the warrant could validly be applied (see, Dennis v State of New York, 96 AD2d 1143; Williams v City of Buffalo, 72 AD2d 952, 953, appeal dismissed 49 NY2d 799; Craner v Corbett, 27 AD2d 796; Maracle v State of New York, 50 Misc 2d 348; cf., Davis v City of Syracuse, 66 NY2d 840). On this record, the determination of due diligence is a question of fact. (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J. —summary judgment.) Present — Dillon, P. J., Callahan, Green, Balio and Lawton, JJ.